As filed with the Securities and Exchange Commission on September 10, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, NY 10022 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, NY 10022 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. 445 Park Avenue New York, New York 10022-2606 1-800-625-7071 www.needhamfunds.com Semi-Annual Report June 30, 2012 Contents Letter from the Adviser 1 Portfolio Characteristics Needham Growth Fund 5 Needham Aggressive Growth Fund 6 Needham Small Cap Growth Fund 7 Disclosure of Fund Expenses 8 Schedule of Investments Needham Growth Fund 9 Needham Aggressive Growth Fund 12 Needham Small Cap Growth Fund 15 Schedule of Securities Sold Short Needham Growth Fund 11 Needham Aggressive Growth Fund 14 Needham Small Cap Growth Fund 17 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights Needham Growth Fund 21 Needham Aggressive Growth Fund 22 Needham Small Cap Growth Fund 23 Notes to Financial Statements 24 Supplementary Information 29 This report is authorized for distribution to prospective investors only when preceded or accompanied by a current prospectus. The prospectus contains more complete information, including investment objectives, risks, expenses and charges and should be read carefully before investing or sending any money. To obtain a prospectus, please call 1-800-625-7071. Portfolios of The Needham Funds, Inc., like all mutual funds: ● Are NOT FDIC insured ● Have no bank guarantee ● May lose value The Needham Funds, Inc. are distributed by Needham & Company, LLC. Needham Funds Semi-Annual Report 2012 August 30, 2012 Dear Shareholders, Friends of Needham and Prospective Shareholders, We are reporting our semiannual results for the Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small Cap Growth Fund. Needham Funds Overview and Market Commentary Like the last two years, the first half of 2012 was a tale of two markets. The Dow Jones Industrial Average and the Standard & Poor’s 500 Index had their best first quarters since 1998. The Needham Funds also had a strong start to the year. We believe the equity markets anticipated the European Central Bank’s LTRO2 (Long-Term Refinancing Operation), which occurred at the end of February. The ECB lent €530 billion to European banks at a 1% interest rate. The ECB now has a 3 trillion Euro balance sheet, up a trillion Euros since mid-July 2011. After a very strong start to the year, both the markets and our funds pulled back in the second quarter. The funds were down in both April and May as the economy slowed and the European debt situation deteriorated. However, our funds closed the quarter with strong June performance as the markets were buoyed by three developments. In early June, Chancellor Merkel of Germany and EU President Barroso discussed a possible banking union. Second, in mid-June, the second Greek election was won by the pro-Euro New Democracy party and they successfully formed a coalition government. Finally, on June 29, European leaders agreed to speed plans for a single supervisor of European banks and to allow the European Financial Stability Facility (EFSF), and in the future the European Stability Mechanism (ESM), to provide funds directly to Spanish banks without a government guarantee. While these developments are mostly plans for future actions, they were enough to lift the markets. For the first half of 2012, the Needham Growth Fund was up 6.6%, the Needham Aggressive Growth Fund was up 8.6%, and the Needham Small Cap Growth Fund was up 11.2%, while the Russell 2000 was up 8.5% and the S&P 500 Index was up 9.5%. In an era of managed, low interest rates, we believe that growth equities have a role to play in a portfolio. Growth companies are managed by smart entrepreneurs always looking for ways to improve earnings and cash generation. Bond yields are at an all-time low and are subject to the risk of higher interest rates. We continue to find and own stocks within our growth universes that are attractively valued with the potential to benefit us in 2012 and beyond. Needham Funds Our top contributor in all three funds was Seagate Technology (STX), which appreciated 53.5%. On January 31, Seagate reported a very strong December quarter with impressive 31.7% gross margins and positive guidance. These earnings were partially a result of disk drive shortages resulting from the fall 2011 floods in Thailand. These floods took competitors’ drive capacity off of the market. Looking forward, the disk drive industry should structurally benefit from Western Digital’s (WDC) purchase of Hitachi Global Storage Technology, which closed on March 8, 2012, and Seagate’s purchase of Samsung’s hard disk drive business on December 19, 2011. On April 17, Seagate reported another strong quarter with gross margins of 37.5%. On July 5, Seagate preannounced negative results due to softer demand. All three funds trimmed their Seagate positions as the stock hit our price targets during the first half of 2012. As of August 21, Seagate had 397 million shares outstanding. With buybacks, share count could reach 350 million by mid-2013. Street consensus for FY ending June 2013 non-GAAP EPS is $8.52 for a P/E of 4.08x at a stock price of $34.72. With a $0.32 per share quarterly dividend, Seagate also has a current dividend yield of 3.9%. Another top contributor to all three funds was Express Scripts (ESRX), which appreciated 24.9%. Express Scripts is a leading pharmacy benefits management company. On June 30, ESRX was the largest holding, at 9.0%, in the Needham Growth Fund as well as a holding in the other two funds. Express Scripts and Medco Health Solutions recently merged and announced expected synergies of $1 billion. We see Express Scripts contributing savings to the U.S. healthcare system and benefitting from the number of drugs going generic in 2012, including Plavix, Viagra and Lexapro. In 2Q12, Express Scripts filled 77.8% of its prescriptions with generics, which are lower cost for the payor and higher margin for Express Scripts. Availability of a generic drug increases utilization and therefore increases Express Scripts’ fulfillments. 1 Needham Funds In June, Chris Retzler had the opportunity to visit with management and tour Express Scripts’ St. Louis headquarters. The visit reinforced our Firm’s opinion of the strength of the business opportunities and market leadership. It is an impressive operation that shows that scale and technology really matter in this business. His visit to the mail distribution facility provided an opportunity to see the significant investment required to achieve a high quality, low error drug dispensing operation. The management is well positioned to drive significant synergies from the Medco merger across multiple areas of the company. On August 8, Express Scripts reported 2Q12 earnings results that exceeded expectations. We believe Express Scripts has a strong business model that can handle uncertain markets. A third leading contributor across all three funds was PDF Solutions (PDFS), up 41.6% in the first half. PDF Solutions supplies software and services to help semiconductor companies ramp new processes. PDF should benefit as Samsung manufactures the A5 processor for Apple and as Global Foundries ramps its leading-edge processes in Dresden and Malta, New York. Qualcomm’s announcement that it needed additional 28nm chip supply could benefit PDFS as Global Foundries is a likely beneficiary of Qualcomm’s new orders. PDFS earns ‘‘Gain Share’’ revenues as semiconductors are produced in semiconductor fabs that PDFS was involved with. On August 8, PDF Solutions announced positive June quarter results. Needham Growth Fund The Needham Growth Fund was up 6.6% in the first half. The Fund’s largest contributors were Seagate Technology, Express Scripts and PDF Solutions. Other top contributors included Sypris Solutions (SYPR, +79.3%), Thermo Fisher Scientific (TMO, +16.0%), Gilead Sciences (GILD, +25.3%), Dicks Sporting Goods (DKS, +30.9%), Comcast Corporation (CMCSA, +36.3%) and Entropic Communications (ENTR, 10.3%). Many of these top performers are significant, long-term holdings of the Fund. Sypris Solutions provides outsourced manufacturing and technical services for industrial, electronics, aerospace and defense customers. On May 15, the company reported strong results. Sypris has been an underfollowed and, we believe, undervalued company for a number of years. Amongst our detractors in the first half were ViaSat (VSAT, -18.1%), CarMax (KMX, -14.9%), Hess Corp. (HES, -23.2%), Electro Scientific Industries (ESIO, -17.4%), and Allscripts Healthcare Solutions (MDRX, -42.3%). ViaSat launched its Exede satellite broadband service during the first quarter and saw initial demand outstrip its installation capacity. In the June quarter, ViaSat had mixed net subscriber adds for Exede. CarMax, a leading retailer of used vehicles, cited persistent unemployment in their disappointing May quarter-ending comparable-store results. Hess reported natural gas production at the Bakken field in North Dakota below its previous guidance combined with higher capital expenditures. Electro Scientific Industries reported a strong March quarter with a book-to-bill ratio of 1.4:1. On July 25, ESIO reported a strong June end quarter. The stock trades at a discount to its tangible book of $12.18 per share. We are optimistic about the growth prospects for these four companies. Allscripts is another matter. Allscripts supplies software, services and information used by physicians and other healthcare providers. On April 25, the company announced disappointing March quarter results, the departure of the CFO, and resignations of four directors. These changes were precipitated by the merger of Allscripts with Eclipsys in mid-2010. Allscripts is strong in ambulatory facilities (doctors’ offices), while Eclipsys was strong with hospitals. Integration of the products has been more difficult than anticipated. We reduced our position across all three funds in the first half. During the first half, we increased our average market cap exposure. Our large-cap and small-cap exposures increased while our mid-cap and micro-cap exposures decreased. We also increased our short positions to 8.3% from 3.1%. These changes are intended to decrease the volatility of the Fund. Our cash position decreased to 5.3% from 14.6%. 2 Semi-Annual Report 2012 Needham Aggressive Growth Fund The Needham Aggressive Growth Fund was up 8.6% in the first half. The top contributors for the Fund were Seagate Technology and PDF Solutions. The third largest contributor was Apple (AAPL), which appreciated 44.2%. The Fund’s Apple investment goes back to 2006. We are enthusiastic about Apple’s product pipeline, including the iPhone 5, the iPad Mini and, ultimately, Apple TV. We believe that Apple TV is a misnomer and that it is unlikely Apple enters the ‘‘glass’’ portion of the business. At the recent Brightcove (BCOV) PLAY 2012 Conference, CEO Jeremy Allaire spoke of combining the iPad tablet with the television in an interactive environment of original content. Street estimates show $55 EPS for 2013, giving Apple a market price-to-earnings ratio of 12x with well above market, estimated 21% revenue growth. The Fund’s largest detractors were TTM Technologies (TTMI, -14.4%) and RF Micro Devices (RFMD, -21.3%). TTM makes printed circuit board and backplane assemblies. In May, TTM reported mixed results and guidance citing less than expected demand for cell phones. TTM’s top 5 customers (Apple, Cisco, Ericsson, Huawei and ZTE) were 34% of revenues. We believe TTM suffered from share shifts, despite our belief that Apple is their largest customer. In the June quarter, TTM again reported mixed results with weakness in enterprise networking in China (Huawei and ZTE). Long term, we remain positive about TTM with its broad exposure to the winning suppliers of smartphones, e-readers and enterprise network equipment. RFMD suffered in the first half due to its exposure to Nokia and 2G and 2.5G handsets. Nokia is now significantly below 10% of revenues for RFMD. We continue to like RFMD’s new product line-up for 3G/4G phones and Samsung’s position as RFMD’s largest customer. Like the Needham Growth Fund, the Needham Aggressive Growth Fund increased the average market capitalization of its investments. The Fund increased its invested position in large-cap (Apple’s appreciation was part of this) and small-cap stocks. Mid-cap and micro-cap exposure decreased. The Fund’s short position increased to 6.6% from 3.4%. Needham Small Cap Growth Fund The Needham Small Cap Growth Fund was up 11.2% in the first half. The Small Cap Growth Fund’s top contributors were Seagate Technology, followed by American Eagle Outfitters (AEO, +30.6%) and Entropic Communications (ENTR, 10.3%). American Eagle Outfitters was a new investment in 2011, and we believed that expectations were too low. AEO had strong sales in the April-ending quarter and raised guidance for the July quarter. Robert Hanson, formerly of Levi Strauss, took over in January replacing long-time CEO Jim O’Donnell. We trimmed some of the position as it appreciated and ended the quarter with a 3.3% position, down from 4.8% at the beginning of the quarter. On August 1, American Eagle preannounced positive comparable-store sales of +9% for the quarter with a full earnings report expected on August 22. American Eagle’s preannouncement showed good results relative to the weak earnings reported by competitor Aeropostale (ARO, +16.9%) on August 1. Entropic Communications was the third largest gainer for the Fund. On June 27, Entropic preannounced positive results from its core MoCA© business and good progress in the integration of the Trident set-top box acquisition. Earlier in the year, the stock had suffered due to concern over the length of time it would take the set-top box business to contribute. The largest detractors were Allscripts, TTMI and Aruba Networks (ARUN). Aruba Networks is the leader in enterprise wireless systems. Aruba had a difficult quarter ending in May due to the slowing economy and the stock suffered. The company is a leader in its segment that provides wireless LAN solutions for the enterprise and is the largest WLAN pure-play vendor on the market. We expect the company will continue to experience strong enterprise demand, driven by BYOD and spending in higher education. Aruba is expected to report earnings for the quarter ending July 30 on August 23. 3 Needham Funds We believed that we needed to get through the second quarter earnings period and digest the second half guidance. As we had feared, second half guidance for many of the companies we follow was weak. We believe that many Street estimates are still too high, but think that the market is closer to factoring in lower estimates. We remain concerned that negative second half GDP may not yet be factored into current valuations. We are cautiously looking to put our cash to work. We believe we will find attractive values for new buys in the second half of 2012. The Fund increased its short positions to 11.7% from 3.8% at the end of December. Closing We remain positive on our strategy of investing in companies that we know well and that we believe are positioned with secular growth drivers. We welcome our new investors and thank all of our investors for their continued support. If you have any questions, thoughts or concerns, please contact us at (800) 625-7071 or send us an email at cretzler@needhamco.com or jbarr@needhamco.com. For information about the funds, please visit our website at www.needhamfunds.com. Sincerely, Chris Retzler John O. Barr Portfolio Manager
